G. B. FOSTER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Foster v. CommissionerDocket No. 10849.United States Board of Tax Appeals7 B.T.A. 559; 1927 BTA LEXIS 3148; June 28, 1927, Promulgated 1927 BTA LEXIS 3148">*3148  A joint return of husband and wife having been filed for the calendar year 1923, separate returns may not be subsequently filed for that year.  Thomas M. Wilkins, Esq., for the respondent.  MILLIKEN 7 B.T.A. 559">*559  This proceeding results from the determination of a deficiency in income tax for the calendar year 1923, in the amount of $34.99.  The question to be decided is whether the petitioner, who, together with his wife, filed a joint return of income for the calendar year 7 B.T.A. 559">*560  1923, may subsequently file a separate return of income for that year, on the basis of the community property law of Texas.  There were no appearances for the petitioner and we make our findings of fact from the admissions contained in the answer filed by the respondent.  FINDINGS OF FACT.  Petitioner is an individual, residing at Dallas, Tex.  During the calendar year 1923, petitioner was a married man, living with his wife, and domiciled in the State of Texas.  He filed an original return of income for himself and wife for that year, and subsequent thereto endeavored to file a separate return of income for the same year.  OPINION.  1927 BTA LEXIS 3148">*3149  MILLIKEN: We have decided, in , that where a man and wife living in Louisiana filed a joint return and included therein the income of both, they could not subsequently file a return on a separate basis under the community property law.  This proceeding falls squarely within that decision.  Judgment will be entered for the respondent.